Scudder and Martoche, JJ. (dissenting).
We respectfully dissent. We concur with the majority that Supreme Court properly denied that part of plaintiffs’ motion to strike the answer based upon defendant’s failure to provide a videotape of the incident. We differ only with the majority’s conclusion that the verdict was properly set aside. In our view, the verdict is not “palpably irrational or wrong” (Dannick v County of Onondaga, 191 AD2d 963, 964 [1993]), and thus the court erred in setting it aside as against the weight of the evidence (cf. American Linen Supply Co. v M.W.S. Enters., 6 AD3d 1079, 1080 [2004], lv dismissed 3 NY3d 702 [2004]). The proof adduced at trial included the testimony of Daniel Higgins (plaintiff) that the sidewalk upon which he fell while exiting the building did not have an accumulation of water on it when he entered the building IV2 *1089hours earlier, and that during those IV2 hours there was no precipitation. Plaintiff further testified that he did not encounter any slippery conditions on the way into the building from his vehicle and did not report any such conditions to defendant prior to falling. Thus, we conclude that the jury could have fairly inferred from the evidence that plaintiffs failed to sustain their burden of proving that defendant had notice of the alleged icy condition (see Wright v Saeed Deli & Grocery [appeal No. 2], 275 AD2d 999, 999-1000 [2000], lv denied 96 NY2d 701 [2001] ; see generally Cohen v Hallmark Cards, 45 NY2d 493, 498-499 [1978]; Lewis v Bama Hotel Corp., 297 AD2d 422, 423 [2002] ; Herbst v Nevele Country Club, 251 AD2d 864, 864-865 [1998]). We would therefore reverse the order, deny that part of plaintiffs’ motion to set aside the verdict and reinstate the verdict. Present—Green, J.P., Scudder, Gorski, Martoche and Hayes, JJ.